Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to communication(s) filed on 02/23/2021. There is a total 20 claims pending in the application; claims 1-10 and 12-20 have been amended; no claims have been added or canceled.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, and 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navon et al. “Navon” (US 2018/0373437 A1) in view of Ellis et al. “Ellis” (US 2016/0306591 A1).
1.	In regard to claim 1 Navon teaches: 
“A memory sub-system (e.g., Fig. 3A and 4A-4B) comprising: multiple memory devices (e.g., memory dies or devices 104 in Fig. 4B), each memory device comprising: a local media controller (e.g., ¶ 0022, non-volatile memory 104 that may be made up of one or more non-volatile memory die 104. As used herein, the term die refers to the set of non-volatile memory cells, and associated circuitry for managing the physical operation of those non-volatile memory cells; ¶ 0039, Fig. 4B, peripheral circuitry 141 comprising state machine 152): non-volatile data storage elements (e.g., ¶ 0039, Fig. 3B, non-volatile array 142 comprises memory cells or storage elements i.e. Fig. 5) : and volatile data storage elements (e.g., ¶ 0039, Fig. 4B, data cache 156 comprising a plurality of latches 158; ¶ 0040, the data latches 158 may function as a type of volatile memory that only retains data while powered on): 
“and a memory sub-system controller (e.g., controller 102 in Fig. 3B), operatively coupled with the multiple memory devices (e.g., NVMs 104 in Fig. 3B) to perform operations comprising: detecting a triggering condition for updating one or more media settings of a memory device of the multiple memory devices;” (e.g., ¶ 0048, Fig. 6, the self-calibration module 112 detects a performance trigger relating to a change in performance (at 606)).
“and in response to detecting the triggering condition, instructing the memory device to load, from data storage on the memory device, multiple media-setting values that correspond to the one or more media settings of the memory device;” (e.g., ¶¶ 0052, Fig. 6, the controller 102, may retrieve the associated operating parameter set from a non-volatile memory 104 or other storage location in the storage device…the entire operating parameter set may be downloaded via the downlink 32 and the host 50 for implementation by the storage device 100). 
“and loading the read multiple media-setting values into the volatile data storage elements of the memory device.” (e.g., ¶ 0039, Fig. 4B, Non-volatile memory die 104 further includes a data cache 156 that caches data being read from or programmed into the non-volatile memory cells of the non-volatile memory array 142; ¶ 0040, data latches 158 (comprising data caches) may function as a type of volatile memory).
As noted above non-volatile memory or device 104, shown Fig. 4B comprises non-volatile memory array and associated circuitry to manage operation of associated memory cell. The associated circuitry represents the local media controller recited the claim. Navon further teaches that semiconductor memory may include other types of devices such as DRAM or SRAM. However, Examiner has chosen to use the disclosure by Ellis that more expressly teaches the limitation(s):
“the local media controller of the memory device being configured to perform operations comprising, in response to the load instruction from the memory sub-system controller: reading, from the non-volatile data storage elements of the memory device, the multiple media-setting values;” (e.g., Ellis: ¶ 0060, 1B, NVM controllers 130 are coupled with storage controller 124 through connections 103…typically convey commands in addition to data…and/or other information… to be stored in non-volatile memory devices; ¶ 0066, retrieving and adjusting memory operation parameters) retrieving and/or adjusting memory operation parameters.
Disclosures by Navon and Ellis are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for optimization of non-volatile memory operational parameters taught by Navon to include the local non-volatile controller disclosed by Ellis.
The motivation for including the local non-volatile controller as taught by paragraph [0005] of Ellis comprises reliability improvement of non-volatile storage device.

2.	In regard to claim 10 Navon teaches:    
“A method (e.g., Fig. 6) comprising: detecting, by a memory sub-system controller operatively coupled with multiple memory devices, a triggering condition for updating one or more media settings of a memory device of the multiple memory devices;” (e.g., ¶ 0048, Fig. 6, the self-calibration module 112 detects a performance trigger relating to a change in performance (at 606)).
“and in response to detecting the triggering condition, instructing, by the memory sub-system controller, the memory device to load, from data storage on the memory device, multiple media-setting values that correspond to the one or more media settings of the memory device;” (e.g., ¶¶ 0052, Fig. 6, the controller 102, may retrieve the associated operating parameter set from a non-volatile memory 104 or other storage location in the storage device…the entire operating parameter set may be downloaded via the downlink 32 and the host 50 for implementation by the storage device 100).
“and loading, by the local media controller, the read multiple media-setting values into volatile data storage elements of the memory device.” (e.g., ¶ 0039, Fig. 4B, Non-volatile memory die 104 further includes a data cache 156 that caches data being read from or programmed into the non-volatile memory cells of the non-volatile memory array 142; ¶ 0040, data latches 158 (comprising data caches) may function as a type of volatile memory). As noted above non-volatile memory or device 104, shown Fig. 4B comprises non-volatile memory array and associated circuitry to manage operation of associated memory cell. The associated circuitry represents the local media controller recited the claim. Navon further teaches that semiconductor memory may include other types of devices such as DRAM or SRAM. However, Examiner has chosen to use the disclosure by Ellis that more expressly teaches the limitation(s):
“in response to the load instruction from the memory sub-system controller: reading, by a local media controller of the memory device, from non-volatile data storage elements of the memory device, the multiple media-setting values;” (e.g., Ellis: ¶ 0060, 1B, NVM controllers 130 are coupled with storage controller 124 through connections 103…typically convey commands in addition to data…and/or other information… to be stored in non-volatile memory devices; ¶ 0066, retrieving and adjusting memory operation parameters; claim 19) retrieving and/or adjusting memory operation parameters. The motivation for combining is based on the same rational presented for rejection of claim 1.
3.	In regard to claim 20 Navon teaches: 
“A non-transitory machine-readable storage medium containing first instructions and second instructions, wherein:  controller operatively coupled with multiple memory devices, the first instructions (e.g., ¶ 0023), cause the memory sub-system controller to perform operations comprising: detecting a triggering (e.g., ¶ 0048, Fig. 6, the self-calibration module 112 detects a performance trigger relating to a change in performance (at 606)).
“and in response to detecting the triggering condition, instructing the memory device to load, from data storage on the memory device, multiple media-setting values that correspond to the one or more media settings of the memory device.” (e.g., ¶¶ 0052, Fig. 6, the controller 102, may retrieve the associated operating parameter set from a non-volatile memory 104 or other storage location in the storage device…the entire operating parameter set may be downloaded via the downlink 32 and the host 50 for implementation by the storage device 100).
“and loading the read multiple media-setting values into the volatile data storage elements of the memory device.” (e.g., ¶ 0039, Fig. 4B, Non-volatile memory die 104 further includes a data cache 156 that caches data being read from or programmed into the non-volatile memory cells of the non-volatile memory array 142; ¶ 0040, data latches 158 (comprising data caches) may function as a type of volatile memory).
As noted above non-volatile memory or device 104, shown Fig. 4B comprises non-volatile memory array and associated circuitry to manage operation of associated memory cell. The associated circuitry represents the local media controller recited the claim. Navon further teaches that semiconductor memory may include other types of devices such as DRAM or SRAM. However, Examiner has chosen to use the disclosure by Ellis that more expressly teaches the limitation(s):
 reading, from non-volatile data storage elements of the memory device, the multiple media-setting values;” (e.g., ¶ 0060, 1B, NVM controllers 130 are coupled with storage controller 124 through connections 103…typically convey commands in addition to data…and/or other information… to be stored in non-volatile memory devices; ¶ 0066, retrieving and adjusting memory operation parameters) retrieving and/or adjusting memory operation parameters. The motivation for combining is based on the same rational presented for rejection of claim 1.
4.	In regard to claims 3 and 12 Navon further teaches:  
“wherein the triggering condition comprises the memory device reaching a threshold program/erase-cycle count.” (e.g., ¶ 0048, program/erase cycle counts; ¶ 0054, one of more of various performance criteria that have fallen below (or above) an expected threshold).
5.	In regard to claims 5 and 14 Navon further teaches:
“wherein instructing the memory device to load, from data storage on the memory device, the multiple media setting values that correspond to the one or more media settings of the memory device comprises transmitting a command to the memory device.” (e.g., ¶ 0041, identifiers or other indicia may be used by the self-calibration module 112 to retrieve the appropriate operating parameters).
6.	In regard to claims 6 and 15 Navon further teaches:
(e.g., ¶ 0052, the controller 102, may retrieve the associated operating parameter set from a non-volatile memory 104 or other storage location in the storage device 100).
7.	In regard to claims 7 and 17 Navon further teaches: 
“wherein multiple sets of media settings are stored in different locations on the memory device.” (e.g., ¶ 0052, may retrieve the associated operating parameter set from a non-volatile memory 104 or other storage location in the storage device 100).
8.	In regard to claims 8 and 18 Navon further teaches:
“transmitting the set of one or more media-setting values to the memory device.” (e.g., ¶ 0015, parameter set may be transmitted via the respective host system to the particular memory system).
9.	In regard to claims 9 and 19 Ellis further teaches: 
“wherein the instructing the memory device to load the multiple media-setting values from the data storage on the memory device is part of instructing each memory device of the multiple memory devices to load, from data storage on said memory device, multiple media-setting values that correspond to one or more media settings of said memory device.” (e.g., ¶ 0093; claim 19, instructions for reading parameters).

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Navon in view of Ellis as applied to claims 1 and 10 above, and further in view of Mohan et al. “Mohan” (US 2016/0232088 A1).
10.    In regard to claims 2 and 11 Navon in view of Ellis teach all limitations recited in claims 1 and 10 but do not appear expressly teach while Mohan discloses: 
“wherein the triggering condition comprises elapsing of a recurring timer.” (e.g., ¶ 0132) the trigger condition is detected on a periodic basis, such as when a timer expires.
Disclosures by Navon, Ellis, and Mohan are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for optimization of non-volatile memory operational parameters taught by Navon to include local non-volatile controller taught by Ellis; furthermore, to include the timer trigger condition disclosed by Mohan.
The motivation for including the local non-volatile controller as taught by paragraph [0005] of Ellis comprises reliability improvement of non-volatile storage device; furthermore, the motivation for including the timer trigger condition as taught by paragraph [0132] of Mohan is to provide available or unused memory blocks by periodically performing garbage collection.
Therefore, it would have been obvious to combine teachings of Mohan and Ellis with Navon to obtain the invention as specified in the claim.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Navon in view of Ellis as applied to claims 1 and 10 above, and further in view of LEE et al. “Lee” (US 2012/0191964 A1).
11.    In regard to claims 4 and 13 Navon in view of Lee teaches all limitations recited in claims 1 and 10 but does not appear expressly teach while Lee discloses: 
“wherein the triggering condition comprises the memory device performing a boot-up operation.” (e.g., (e.g., ¶ 0057, ¶ 0062) power-on or reset comprises booting up operation of system including memory or storage devices.
Disclosures by Navon, Ellis, and Lee are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for optimization of non-volatile memory operational parameters taught by Navon to include the local memory device controller taught by Lee; furthermore, to include the trigger condition comprising boot-up operation disclosed by Lee.
The motivation for including the local non-volatile memory controller as taught by paragraph [0005] of Ellis comprises reliability improvement of non-volatile storage device; furthermore, the motivation for including the trigger condition comprising boot-up operation as taught by paragraph [0047] of Lee is to reduce boot time and power consumption.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Navon in view of Ellis as applied to claim 10 above, and further in view of Chaiken et al. “Chaiken” (US 2020/0073568 A1)
12.    In regard to claim 16 Navon in view of Ellis teach all limitations recited in claim 10 but do not appear to expressly teach while Chaiken discloses:
 “wherein the set of one or more media setting values is stored in a read-only location on the memory component.” (e.g., ¶ 0038) reading voltage and timing setting values stored in a serial presence detect (SPD) read-only memory (ROM).
Disclosures by Navon, Ellis, and Chaiken are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for optimization of non-volatile memory operational parameters taught by Navon to include the local non-volatile memory controller disclosed by Ellis; furthermore, to include the setting values stored in the read-only disclosed by Chaiken.
The motivation for including the local non-volatile memory controller as taught by paragraph [0005] of Ellis comprises reliability improvement of non-volatile storage device; furthermore, the motivation for including the setting values stored in the read-
Therefore, it would have been obvious to combine teachings of Chaiken and Ellis with Navon to obtain the invention as specified in the claim.

Response to Remarks
	Applicant’s arguments have been fully considered and the have been persuasive. Thus, the rejection of claims under 35 USC § 102 have been withdrawn. However, the amendment has changed the scope of claims. Claims are rejected on new ground of rejections. Claims 1, 3, 5-10, 12, and 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navon in view of Ellis. Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Navon in view of Ellis as applied to claims 1 and 10 above, and further in view of Mohan. Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Navon in view of Ellis as applied to claims 1 and 10 above, and further in view of Lee. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Navon in view of Ellis as applied to claim 10 above, and further in view of Chaiken
In regard to rejection of the independent claim 1, page 1 of the Remarks states that Navon does not teach the newly added limitation: “a local media controller”. The pages 1-4 of the Remarks tries to provide equivalency between the drawings of Navon and drawing of the instant application. The Remarks specifically appears to state that that Fig. 4A Navon is not equivalent to Fig. 1 of the instant application drawing. Instead Fig. 3B of Navon is equivalent to Fig. 1 of the instant application drawing.
The Examiner respectfully disagrees. Fig. 3B of Navon shows storage system comprising a plurality of non-volatile memory sub-system 100. Each of non-volatile memory sub-system 100 also shown in Figs. 4A-4B of Navon, are equivalent to Fig. 1 of the instant application. Figs. 4A-4B shows that the sub-system couple to a host and comprises a sub-system controller 102 that is also connected to the plurality of non-volatile memory devices 1-4, similar to Fig. 1 of the instant application. Furthermore, paragraph [0022] and Fig. 4B of discloses that non-volatile device 104 comprises a non-volatile memory cells array and associated circuitry for managing the physical operation of the non-volatile memory cells. The circuitry to manage the operations of memory cells represents the local media controller recited in the claims. For rejection of claims, the disclosure of Ellis is used to complement the disclosure by Navon. For Example, Fig. 1B of Ellis shows a storage controller 124 representing or is equivalent to sub-system controller of instant application and is connect memory modules representing memory devices recited in the independent claim 1. The independent claims 10 and 20 amended to recite similar limitations as the independent claim 1. The Examiner response to the arguments regarding the independent claim 1 applies. In regard to the dependent claims no specific arguments have been made, except that they are dependent from their respected independent claim and they incorporate the elements of their respected claims. They are allowable because the independent claims are allowable. However, the Examiner respectfully submit that Navon alone or in combination with other prior .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        May 13, 2021